Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 7/6/2020 are made of record. Claims 1-6 are currently pending in the application. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more types of methacrylic resins” and “same type of cyclic structure containing main chain”.  The addition of the terms “one or more types” and “same type” renders the claim indefinite because it is not clear what the term “type” is intended to convey, see MPEP 2173.05(b).  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art.
Claims 2 and 5-6 are subsumed by this rejection because of the dependence on claim 1 either directly or indirectly.
Claim 3 recites “the N-substituted maleimide monomer derived structural unit has a content of 5 mass% to 40 mass% relative to 100 mass% of the methacrylic resin”.  Given that there are two or more methacrylic resins, it is not clear if the amount of N-substituted maleimide monomer is based on the total amount of N-substituted maleimide monomer in the total amount of methacrylic resin or each of the two or more methacrylic resins individually should contain the said amount of N-substituted maleimide monomer.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art.
Claim 4 recites “the lactone ring structural unit has a content of 5 mass% to 40 mass% relative to 100 mass% of the methacrylic resin”.  Given that there are two or more methacrylic resins, it is not clear if the amount of lactone ring structural unit is based on the total amount of lactone ring structural unit in the total amount of methacrylic resin or each of the two or more methacrylic resins individually should contain the said amount of lactone ring structural unit.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura et al (US 2014/0128547 A1) in view of Murakami et al (WO 2014/061149 A1) and Kumazawa et al (US 2014/0155534 A1).

Regarding claim 1, Yonemura et al disclose a method of mixing first acrylic resin and second acrylic resin (paragraph 0353) which reads on mixing in present claim 1.  See example 8 (Table 2), wherein the resin composition is a mixture of acrylic resin A-4 and acrylic resin B-1.  See example 4, wherein the acrylic resin A-4 comprises MMA and N-phenylmaleimide (i.e. reads on structural unit X having a cyclic structure-containing main chain in present claim 1) and has a molecular weight of 154,000 (paragraphs 0306-0308) which reads on low molecular weight methacrylic resin in present claim 1.  See example 7, wherein acrylic resin B-1 comprises MMA and N-cyclohexylmaleimide (i.e. reads on structural unit X having a cyclic structure-containing main chain in present claim 1) and has a molecular weight of 210,000 (paragraphs 0318-320) which reads on high molecular weight methacrylic resin in present claim 1.  Hence, acrylic resin A-4 and acrylic resin B-4 have the same type of structural unit X (i.e. maleimide) having a cyclic structure-containing main chain.
Yonemura et al are silent with respect to ratio of syndiotactic/heterotactic fraction of methacrylic resin; Vicat softening temperature, and methanol soluble content.
However, regarding ratio of syndiotactic/heterotactic fraction of methacrylic resin, Kumazawa et al teach a resin composition comprising methacrylic resins (abstract).  The methacrylic resin is required to contain methyl methacrylate as a main component in amounts of 70% or more.  A copolymer containing 30% or less of other vinyl based monomers is preferred.  Examples of other vinyl based monomers include N-substituted maleimides such as N-methylmaleimde, N-ethylmaleimide, N-cyclohexylmaleimide and N-phenylmaleimide (paragraph 0030).  In view of heat resistance, it is preferred that the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding Vicat softening temperature, Murakami et al teach methacrylic based rein comprising a structural unit having a ring structure such as a maleimide based structural unit (abstract).  The methacrylic based composition is a mixture of methacrylic resin I and II (paragraph 0210).  From the perspective of suppressing problems such as distortion of molded object during actual use, it is preferable that the Vicat softening temperature is 1200C or more (paragraph 0272) which overlaps with the Vicat softening temperature in present claim 1.  Therefore, in light of the teachings in Murakami et al, it would have been obvious to one skilled in art prior to the filing of present application to prepare the methacrylic resin composition, of Yonemura et al, with Vicat softening temperature in overlapping ranges, for above mentioned advantages.
Regarding methanol soluble content, given that methacrylic resins of Yonemura et al in view of Kumazawa et al and Murakami et al, are made of substantially similar monomers, has weight average molecular weight and Vicat softening temperature falling within the presently claimed range, one skilled in art prior to the filing of present 
Regarding claim 2, given that acrylic resin A-4 and B-2 in example 8 has a weight average molecular weight of 154,000 and 210,000, respectively, one skilled in art would have a reasonable basis to expect the methacrylic resin composition comprising first and second acrylic resins to have a weight average molecular weight falling within the presently claimed range, absent evidence to the contrary.
Regarding claim 3, Yonemura et al teach that second structural unit in first acrylic resin is present in amounts of 5 to 50% by weight (paragraph 0040) which overlaps with the amount of N-substituted maleimide monomer in present claim 3.  Second structural unit in first acrylic resin is represented by formula - 
    PNG
    media_image1.png
    127
    143
    media_image1.png
    Greyscale
(paragraph 0101) and examples include N-phenyl maleimide (paragraph 0102).  The second acrylic resin may contain third structural unit represented by formula - 
    PNG
    media_image2.png
    126
    137
    media_image2.png
    Greyscale
(paragraph 0136) and examples include N-cyclohexyl maleimide (paragraph 0150).  The content of third structural unit is preferably 0.1 to 40% by weight (paragraph 0149) which overlaps with the amount of N-substituted maleimide monomer in present claim 3.
Regarding claims 5 and 6, Yonemura et al teach that acrylic resin composition has a photoelastic coefficient of 2.0 *10-12 Pa-1 or less and more preferably 1.0 *10-12 Pa-1 or less (paragraph 0218).

Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764